Citation Nr: 1241122	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  95-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a pulmonary condition, to include as due to exposure to asbestos. 

2. Entitlement to service connection for a pulmonary condition, to include as due to tobacco use or exposure in service.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1957 and from August 1960 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Atlanta, Georgia.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In July 2003 and March 2006 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Effective for claims filed after June 9, 1998, Congress passed a law prohibiting VA from granting service connection for a disability on the basis that it resulted from disease attributable to the use of tobacco products by a veteran during his or her service.  38 U.S.C.A. § 1103(a); see also 38 C.F.R. § 3.300 (2012).  This law did not prohibit, however, establishing service connection for disease or disability otherwise shown to have been incurred or aggravated during active service under the general laws pertaining to establishing service connection, to include on a presumptive basis.  38 U.S.C.A. § 1103(b). 

In this case, the Veteran filed his claim in September 1994 (at which time he specifically attributed his lung problems to exposure to tobacco smoke in service) and an older version of VA regulations applies.  The applicable statute and implementing regulations that applied to claims filed on or before June 9, 1998 was interpreted as allowing direct service connection for disease or disability resulting from tobacco use during service or, alternatively, for disability due to tobacco if attributable to nicotine dependence acquired in service.  VAOPGCPREC 2-93; VAOPGCPREC 19-97; see also 38 C.F.R. § 3.300 (1994).

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

The Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD) and was diagnosed and treated for bronchoalveolar cell carcinoma in 1998.  Based upon the evidence of record, he smoked tobacco from approximately 1965 (while in service) to 1980.  Thus, it is reported that he smoked for ten years during service and another five years after.  The first and second elements set forth in McLendon have been met.  In an August 2012 medical opinion regarding asbestos exposure, Dr. D. P. stated that the Veteran's COPD and abnormal pulmonary function test (PFT) results were caused by smoking.  This statement satisfies the third McLendon element: an indication that the disability may be associated with service.  Lastly, the Board does not have sufficient medical evidence to ascertain whether his currently diagnosed pulmonary disabilities are related to smoking during service.  Thus, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

The issue of service connection for a pulmonary condition due to exposure to asbestos is inextricably intertwined and remanded with the Veteran's claim for service connection for a pulmonary condition due to exposure to tobacco and will therefore not be adjudicated in this decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Schedule the Veteran for an examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has a pulmonary condition that had its onset or was aggravated during active service or is otherwise related to any incident of service.

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner will be that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) A June 1953 service treatment record (STR) showing complaints of difficulty breathing and a diagnosis of pneumonia confirmed by x-ray.

ii) An April 1963 STR showing a diagnosis of acute bronchitis.

iii) A September 1965 STR showing a negative chest x-ray.

iv) A March 1970 STR documenting hyperventilation syndrome with no evidence of chest pathology.

v) An April 1972 STR showing chest congestion with cough.

vi) A September 1972 STR showing complaints of dyspnea with no respiratory infection and a negative chest x-ray.

vii) The Veteran's September 1995 substantive appeal where he stated that he worked in poorly ventilated conditions while being exposed to tobacco smoke.

viii) Medical records from 1998 showing treatment for bronchoalveolar cell carcinoma.

ix) The August 2012 opinion from Dr. D. P. stating that the Veteran smoked for 15 years and quit in 1980.  Dr. D. P. found that the Veteran's COPD was caused by smoking.  

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  The examiner must document the Veteran's smoking history.  

e) The examiner must provide all applicable diagnoses of any pulmonary conditions(s) the Veteran may have, including COPD and lung cancer.  For each diagnosis rendered, the examiner must provide an opinion as to whether it began during active service or is related to any incident of service.  The examiner must specifically state whether any of the diagnosed disabilities were caused by the Veteran's in-service smoking.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



